IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60451
                         Summary Calendar
                        __________________


JERRY LYNN YOUNG,

                                     Petitioner-Appellant,

versus

RAYMOND ROBERTS, Superintendent;
Mississippi State Penitentiary;
State of Mississippi,

                                     Respondents-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:92CV81-S-D
                        - - - - - - - - - -
                            June 5, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jerry Lynn Young appeals the district court's denial of his

motion to set aside the court's earlier order dismissing his

second habeas corpus petition as successive under Rule 9(b) of

the Rules Governing 28 U.S.C. § 2254 Proceedings.   Because Young

has not demonstrated a "change in the law" which would undermine



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                               -2-

the dismissal of his petition, we AFFIRM the district court's

denial of Young's motion.